COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-279-CR
 
 
SHOD MICHAEL WILLIAMS                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Shod Michael Williams is
attempting to appeal his conviction and sentence for murder.  The trial court has certified that this is a
plea-bargain case and appellant has no right of appeal.[2]  We notified appellant by letter that the
appeal was subject to dismissal based on the trial court=s certification unless, by August 13, 2007, appellant filed a response
showing grounds for continuing the appeal.[3]  Although appellant has filed a response, it
does not state grounds for continuing the appeal.  Accordingly, we dismiss the appeal.[4]        
PER CURIAM
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
DELIVERED: 
August 31, 2007                              
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), (d).


[3]Tex. R. App. P. 25.2(d), 44.3.


[4]Tex. R. App. P. 43.2(f).